DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Objections
In regards to claim 1, the claim reads “A device of anti-fogging” [line 1] where it is clear it was instead intended to read “A device of an anti-fogging”. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “A device of anti-fogging endoscope system, comprising a rigid endoscope, an adapter optical system and an image sensor, wherein” [page 1, lines 1-2]. This could be interpreted to mean the claimed device is used with an anti-fogging endoscope system which comprises the later items (ie. the endoscope system is not positively recited). This could alternatively be interpreted to mean that the claimed device itself is an anti-fogging endoscope system comprising the subsequent items. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. 
	In regards to claim 1, the claim reads “the imaging incident surface and the imaging exit surface are parallel to each other, and are vertical to the illumination incident surface” [page 2, last line]. It is unclear what “vertical” means in the context of this limitation.
Allowable Subject Matter
	Claims 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an anti-fogging endoscope system comprising:
a rigid endoscope, adapter optics, an imager, a coupler and a cut filter, wherein
the rigid endoscope comprising a distal window and endoscope optics, configured such that an imaging light passed through the adapter optics and endoscope optics is in an imaging wavelength band, and the endoscope optics and adapter optics are coaxial on their optical axes, 
the coupler comprising a semiconductor light source, a collimating lens and a dichroic mirror, 
wherein the light source emits NIR light in a wavelength band which is entirely higher than the wavelengths of the imaging wavelength band, 
wherein the collimating lens is arranged to converge the NIR light, 
wherein the dichroic mirror is arranged to reflect the converged NIR light from a direction perpendicular to the imaging light to a direction parallel to the imaging light, and arranged to transmit the imaging light therethrough, 
wherein the coupler is either located between the endoscope optics and the adapter optics, or between the adapter optics and the imager, 
wherein the cut filter absorbs the NIR light and transmits the imaging wavelength band, and is arranged between the coupler and the imager, 
wherein the window absorbs at least 10% of the NIR light. 
D’Amelio et al. (USPN 5,647,840) teaches an endoscope system where a distal window is heated by infrared light directed there through a fiber-optic bundle. 
Kehr et al. (USPN 6,503,196) teaches an endoscope system where a distal window is heated by infrared light directed there through a fiber-optic bundle. 
Bennett et al. (US PGPUB 20140200406) teaches an endoscope system where a distal window is heated by infrared light directed there through a fiber-optic bundle. 
Hollenbeck et al. (US PGPUB 2015/0018613) teaches an endoscope system where a distal optical element is heated by selectively passing therethrough infrared light generated proximally within the endoscope, and reflecting illumination portions of the light. 
Zheng et al. (US PGPUB 2015/0173591) teaches endoscope system where a distal window is heated by infrared light directed there through a fiber-optic bundle.
There is no reason or suggestion provided in the prior art to modify the above devices to have the additional limitations as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D’Amelio et al. (USPN 5,647,840) 
Kehr et al. (USPN 6,503,196) 
Bennett et al. (US PGPUB 2014/0200406) 
Hollenbeck et al. (US PGPUB 2015/0018613) 
Zheng et al. (US PGPUB 2015/0173591)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795